Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

	Compact Prosecution
Applicant is advised to clarify the meaning of “a first plane opposing the VR image.”  

Applicant is advised to clarify if the claimed invention is about touchless gestures or not. 

Claim Interpretation
For the purposes of art rejection, the Examiner’s rejections are based on the following interpretation of some key limitation.  If Applicant disagrees with the Examiner’s interpretation, Applicant should clearly express his/her disagreement on the record.  
(a) Regarding “a first plane opposing the VR image” (Claim 1), the Examiner construe the limitation to mean “a XY plane facing a viewer of the VR image.”
The Examiner is unable to decipher what “opposing the VR image” means based on the plain meaning of those terms.  The Examiner turns to paragraphs 141 and 155 and Fig. 4 of the disclosure.  Particularly, the specification recites “Namely, a first plane space 300 means an XY plane space opposing a currently displayed VR image 500.”  Spec. ¶ 155.

    PNG
    media_image1.png
    335
    439
    media_image1.png
    Greyscale
 Fig. 4(a).

	(b) Regarding “a second plane orthogonal to the first plane” (Claim 1), the Examiner is reading the limitation in light of 
    PNG
    media_image2.png
    349
    407
    media_image2.png
    Greyscale
 Fig. 4(b).
Claim 2), the Examiner construe the limitation to mean “something that points,” e.g., a person’s finger or fingertip.  It is not to be construed to mean a position or location.  Neither should it be construed to mean the location or something that a pointer points towards.  For example, a user’s finger points towards a tree 20 meters away from the user.  The pointer in this case is the finger, not the tree or the location of the tree.

(d) Regarding “a first pointer and a second pointer along the first plane” (Claim 2), the Examiner construe the limitation to require that the first pointer to be different from the second pointer.  According to this construction, if an index finger is mapped to the “first pointer,” and the same index finger changes location afterwards, the same index finger cannot be mapped to the second pointer. 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Harp et al. (US 20150169070 A1).
A mobile terminal (“Methods and systems are provided for controlling a three-dimensional (3D) model for a head-mountable display (HMD).”  Harp Abstract.  HMD is one type of mobile terminal. ), comprising:
at least one camera (“To interact with the 3D model, the HMD can capture images of the wearer's hands (or other objects) making gestures, perhaps using the same camera used to capture image(s) of the object.”  Harp ¶ 23.); 
a display unit disposed toward eyes of a user wearing the mobile terminal, the display unit displaying a VR (virtual reality) image (“Methods and systems are provided for controlling a three-dimensional (3D) model for a head-mountable display (HMD).”  Harp Abstract.  HMD is one type of mobile terminal.  The display of a HMD faces towards a user’s eyes. 
Harp discloses the displaying of virtual objects, stating “Additionally, manipulating the rendered model with hand movements should be more natural and intuitive than using other input devices due to an implied physical presence of the virtual object. Thus, the herein-described techniques for obtaining, displaying, and interacting with information about objects, such as 3D models of the objects, can speed and simply wearer interactions with an HMD.”  Harp ¶ 24.
Harp discloses the displaying of augmented reality, stating “One or more of each of the lens elements 210, 212 may be formed of any material that can suitably display a projected image or graphic. Each of the lens elements 210, 212 may also be sufficiently transparent to allow a user to see through the lens element. Combining these two features of the lens elements may facilitate an augmented reality or heads-up display where the projected image or graphic is superimposed over a real-world view as perceived by the user through the lens elements.”  Harp ¶ 40.); and 
a controller configured to perform an action related to the VR image in response to a VR gesture detected through the camera (
Harp discloses gestures may be detected by the camera, stating “To interact with the 3D model, the HMD can capture images of the wearer's hands (or other objects) making gestures, perhaps using the same camera used to capture image(s) of the object.”  Harp ¶ 23.
the HMD can update the view of the 3D model based on the input gesture and can display the updated view of the 3D model.”  Harp Abstract. ), 
wherein if a first VR gesture proceeding along a first plane opposing the VR image or a second VR gesture proceeding a second plane orthogonal to the first plane is detected through the camera (
Regarding “opposing the VR image,” the Examiner has explained that the Examiner is reading it in light of the specification to mean it is substantially parallel to the VR display surface.  The x-y plane as shown in Fig. 5A may be mapped the first plane. Accordingly, the z-y or z-x planes may be mapped to the second plane orthogonal to the first plane. 
    PNG
    media_image3.png
    521
    696
    media_image3.png
    Greyscale


Gestures 538 and 544 may be mapped to the “second VR gesture.”), the controller is further configured to perform an action corresponding to the sensed first or second VR gesture (
    PNG
    media_image4.png
    514
    719
    media_image4.png
    Greyscale
).  
Harp discloses the augmented reality images, and some may view these as one type of virtual reality images.  However, if the “virtual reality” require consisting only virtual objects, Harp does not explicitly disclose it.   
The Examiner takes an Official Notice that it would have been well-known in the art that a user may use a head-mounted display (HMD) to see virtual reality images. It would have been a simple substitution of one known element for another that produces predictable results. (KSR)  Virtual reality 

Regarding Claim 15, Harp discloses A method of controlling a mobile terminal, comprising: displaying a VR (virtual reality) image (See Claim 1 rejection for detailed analysis); if a first VR gesture proceeding along a first plane opposing the VR image is detected through a camera, performing a first action corresponding to the detected first VR gesture (See Claim 1 rejection for detailed analysis); and if a second VR gesture proceeding a second plane orthogonal to the first plane is detected through the camera, performing a second action corresponding to the detected second VR gesture (See Claim 1 rejection for detailed analysis).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Harp et al. (Harp) (US 20150169070 A1) in view of Kauffmann et al. (Kauffmann) (US 20150185851 A1).
Regarding Claim 2, Harp discloses The mobile terminal of claim 1, 
wherein the controller recognizes a gesture of a type of changing a distance between a first pointer and a second pointer along the first plane in a state that the first and second pointers are located in the first plane as a first VR gesture (
	A pointer is mapped to a finger as shown in Fig. 5B.        

    PNG
    media_image5.png
    472
    631
    media_image5.png
    Greyscale

	The first pointer may be mapped to the index finger of a left hand as illustrated by 586a located in the x-y plane
	The second pointer may be mapped to the index finger of a right hand as illustrated by 586a located in the x-y plane.
	The distances between the index fingers change from 586a to 586b, and further to 586c. 
The analysis is similar for pinch gesture 562.) and 

wherein the controller recognizes a gesture of a type of changing a distance between the first and second pointers along the second plane in a state that the first and second pointers are located in the second plane as a second VR gesture.
Kauffmann discloses wherein the controller recognizes a gesture of a type of changing a distance between the first and second pointers along the second plane in a state that the first and second pointers are located in the second plane as a second VR gesture (

    PNG
    media_image6.png
    989
    657
    media_image6.png
    Greyscale

Kauffmann discloses a hand gesture along a z axis, stating “As shown in the example of FIG. 9, the device may also detect and/or measure distance between hands of a gesture movement along the Z-axis 46. When determining a distance between hands, the device may compare a scale of the first hand to the second hand. For example, the hand that is further back 92 along the Z-axis may appear smaller than the hand that is closer 94 to the capture device. Accordingly, the device may determine a distance between the hands by factoring a scale and/or size of the hands as perceived by the capture device. The device may also use additional reference points within the three-dimensional space that may not be on the user.”  Kauffmann ¶ 39. ).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Harp with Kauffmann.  The suggestion/motivation would have been 

Regarding Claim 3, Harp in view of Kauffmann discloses The mobile terminal of claim 2, wherein the controller performs a different action according to the change of the distance between the first and second pointers of the first or second VR gesture (

    PNG
    media_image7.png
    946
    521
    media_image7.png
    Greyscale
 Kauffmann Fig. 5. 

Further, Harper discloses one may map any gestures to any actions, stating “Then, HMD 272 can prompt the wearer to make a gesture, such as the left gesture, perhaps identify the gesture, and then prompt the wearer to select one or more operations to perform in response to the gestures; e.g., a rightward model movement. After receiving the inputs about the left gesture to be redefined and the operation(s) to be performed for the redefined left gesture, HMD 272 can use the define/redefine gesture function to change the mapping of the left gesture so to make a rightward model movement. A similar procedure can then be used by the wearer to change the mapping of the right gesture to a leftward model movement. Many other examples of input gestures and corresponding commands to HMD 272 are possible as well.”  Harper ¶ 115. ).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Harp with Kauffmann.  The suggestion/motivation would have been in order to more fully take the advantage of the three-dimensionality of in-air gestures.  The utilization of Z-axis and both hands and/or more fingers allow more gestures and possibly more sophisticated interactions.


Claims 4-6 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Harp et al. (US 20150169070 A1) in view of Kauffmann et al. (Kauffmann) (US 20150185851 A1) and Li et al. (Li) (US 9218064 B1).
Regarding Claim 4, Harp in view of Kauffmann discloses The mobile terminal of claim 3, wherein if the first or second VR gesture is detected from a position of a specific object included in the VR image is detected, the controller enlarges or reduces the specific object in response to the change of the distance between the first and second pointers of the first or second VR gesture (
A pointer is mapped to a finger as shown in Fig. 5B.        

    PNG
    media_image5.png
    472
    631
    media_image5.png
    Greyscale

Harp recites “As another example, performing either out gesture 538 or pinch gesture 562 can be interpreted as a command for zooming out, shrinking, moving 3D model 430 away from the display, and/or moving 3D model 430 in the +Z direction. In response to either out gesture 538 or pinch gesture 
Clarification is needed for a “VR gesture is detected from a position of a specific object.”  Does it mean the fingers or hand have to be located at the 3D position of a virtual object?  Or does it simply mean that the VR gesture is associated with the position of the specific object?
The Examiner takes an Official Notice that it would have been well-known in the art that a gesture placed on an object in an image may be associated with selecting the object and an action applied to the selected object.  The benefits of combining this well-known knowledge would have been that the association is intuitive and easier for a user to understand.  This is how we interact with our smartphones or tablet computers.).   
Harp in view of Kauffmann discloses all limitations of Claim 4.  However, there is concern regarding the interpretation of “VR gesture is detected from a position of a specific object.”  
Alternatively, Li discloses specifically selecting the position of a specific object (
“(24) FIG. 3A illustrates an example user interface 50 output by multi-finger gesture authoring tool 12 for display. In one example, multi-finger gesture authoring tool 12 executes as a plug-in in a development environment for an operating system and is embedded as part of the development environment user interface. For purposes of illustration, user interface 50 of FIG. 3A is described in reference to an example in which developer wishes to implement a multi-finger application 20 that allows a user to design a room layout by moving and resizing objects in a scene with multiple fingers. In this example, a developer may desire application 20 to provide a user interface having gestures that allow a user to manipulate his or her hand to: 1) select and move an individual object with one finger, 2) zoom the entire scene with two-finger pinching, 3) rotate the scene with two-finger rotating, 4) resize an object with one-finger selecting the object and two-other-finger pinching, and 5) rotate an object with one-finger selecting the object and two-other-finger rotating. In this example, panning and zooming are to be mutually exclusive; that is, only one can be active at a time, to avoid unintended changes to the scene or object being manipulated.”  Li col. 6 lines 49-67. ).


Regarding Claim 5, Harp in view of Kauffmann and Li discloses The mobile terminal of claim 3, wherein if the first or second VR gesture is detected from a position different from the specific object in the VR image is detected, the controller enlarges or reduces the whole VR image in response to the change of the distance between the first and second pointers33 Docket 2060-5754 of the first or second VR gesture (
Li discloses taking an action on a whole scene based on a gesture, if an object is not selected, stating “(24) FIG. 3A illustrates an example user interface 50 output by multi-finger gesture authoring tool 12 for display. In one example, multi-finger gesture authoring tool 12 executes as a plug-in in a development environment for an operating system and is embedded as part of the development environment user interface. For purposes of illustration, user interface 50 of FIG. 3A is described in reference to an example in which developer wishes to implement a multi-finger application 20 that allows a user to design a room layout by moving and resizing objects in a scene with multiple fingers. In this example, a developer may desire application 20 to provide a user interface having gestures that allow a user to manipulate his or her hand to: 1) select and move an individual object with one finger, 2) zoom the entire scene with two-finger pinching, 3) rotate the scene with two-finger rotating, 4) resize an object with one-finger selecting the object and two-other-finger pinching, and 5) rotate an object with one-finger selecting the object and two-other-finger rotating. In this example, panning and zooming are to be mutually exclusive; that is, only one can be active at a time, to avoid unintended changes to the scene or object being manipulated.”  Li col. 6 lines 49-67.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Harp in view of Kauffmann with Li.  The suggestion/motivation would have been in order to edit a virtual image to a user’s liking. 

Regarding Claim 6, Harp in view of Kauffmann and Li discloses The mobile terminal of claim 3, 
wherein if the first VR gesture is detected from a position of a specific object included in the VR image, the controller enlarges the specific object (
Harp recites “In some cases, two or more different gestures can have identical effects on a resulting display. For example, performing either in gesture 544 or spread gesture 568 can be interpreted as a command for zooming in, enlarging, moving 3D model 430 closer to the display, and/or moving 3D model 430 in the -Z direction.”  Harp ¶ 105.
The Examiner takes an Official Notice that it would have been well-known in the art that a gesture placed on an object in an image may be associated with selecting the object and an action applied to the selected object.  The benefits of combining this well-known knowledge would have been that the association is intuitive and easier for a user to understand.  This is how we interact with our smartphones or tablet computers.
Alternatively, “(24) FIG. 3A illustrates an example user interface 50 output by multi-finger gesture authoring tool 12 for display. In one example, multi-finger gesture authoring tool 12 executes as a plug-in in a development environment for an operating system and is embedded as part of the development environment user interface. For purposes of illustration, user interface 50 of FIG. 3A is described in reference to an example in which developer wishes to implement a multi-finger application 20 that allows a user to design a room layout by moving and resizing objects in a scene with multiple fingers. In this example, a developer may desire application 20 to provide a user interface having gestures that allow a user to manipulate his or her hand to: 1) select and move an individual object with one finger, 2) zoom the entire scene with two-finger pinching, 3) rotate the scene with two-finger rotating, 4) resize an object with one-finger selecting the object and two-other-finger pinching, and 5) rotate an object with one-finger selecting the object and two-other-finger rotating. In this example, ) and 
wherein if the second VR gesture is detected from the position of the specific object, the controller reduces the specific object (

    PNG
    media_image6.png
    989
    657
    media_image6.png
    Greyscale
 Kauffmann Fig. 9.
Further, Harper discloses one may map any gestures to any actions, stating “Then, HMD 272 can prompt the wearer to make a gesture, such as the left gesture, perhaps identify the gesture, and then prompt the wearer to select one or more operations to perform in response to the gestures; e.g., a rightward model movement. After receiving the inputs about the left gesture to be redefined and the operation(s) to be performed for the redefined left gesture, HMD 272 can use the define/redefine gesture function to change the mapping of the left gesture so to make a rightward model movement. A similar procedure can then be used by the wearer to change the mapping of the right gesture to a leftward model movement. Many other examples of input gestures and corresponding commands to HMD 272 are possible as well.”  Harper ¶ 115.
Since shrinking a specific object is a known action.  Kauffmann’s gesture may be associated with reducing the specific object. 
).    
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Harp in view of Kauffmann with Li.  The suggestion/motivation would have been in order to edit a virtual image/object to a user’s liking. 

Regarding Claim 11, Harp in view of Kauffmann and Li discloses The mobile terminal of claim 3, 
wherein the VR image is a 3D image (Harp Fig. 6) and 
wherein if the first or second VR gesture is detected from a position of a 3D object in the VR image (see Claim 4 rejection for detailed analyses regarding “wherein if the first or second VR gesture is detected from a position of a specific object in the VR image”), the controller changes a 3D depth level of the 3D object in response to the change of the distance between the first and second pointers (“In some cases, two or more different gestures can have identical effects on a resulting display. For example, performing either in gesture 544 or spread gesture 568 can be interpreted as a command for zooming in, enlarging, moving 3D model 430 closer to the display, and/or moving 3D model 430 in the -Z direction.”  Harp ¶ 105.).34 Docket 2060-5754  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Harp in view of Kauffmann with Li.  The suggestion/motivation would have been in order to edit a virtual object/image to a user’s liking. 

Regarding Claim 12 Harp in view of Kauffmann and Li discloses The mobile terminal of claim 11, wherein if the first or second VR gesture is detected from a position different from the 3D object in the VR image (see Claim 5 rejection for detailed analyses regarding “wherein if the first or second VR ), the controller changes the 3D depth level of the 3D object in response to the change of the distance between the first and second pointers (
“In some cases, two or more different gestures can have identical effects on a resulting display. For example, performing either in gesture 544 or spread gesture 568 can be interpreted as a command for zooming in, enlarging, moving 3D model 430 closer to the display, and/or moving 3D model 430 in the -Z direction.”  Harp ¶ 105
“(24) FIG. 3A illustrates an example user interface 50 output by multi-finger gesture authoring tool 12 for display. In one example, multi-finger gesture authoring tool 12 executes as a plug-in in a development environment for an operating system and is embedded as part of the development environment user interface. For purposes of illustration, user interface 50 of FIG. 3A is described in reference to an example in which developer wishes to implement a multi-finger application 20 that allows a user to design a room layout by moving and resizing objects in a scene with multiple fingers. In this example, a developer may desire application 20 to provide a user interface having gestures that allow a user to manipulate his or her hand to: 1) select and move an individual object with one finger, 2) zoom the entire scene with two-finger pinching, 3) rotate the scene with two-finger rotating, 4) resize an object with one-finger selecting the object and two-other-finger pinching, and 5) rotate an object with one-finger selecting the object and two-other-finger rotating. In this example, panning and zooming are to be mutually exclusive; that is, only one can be active at a time, to avoid unintended changes to the scene or object being manipulated.”  Li col. 6 lines 49-67.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Harp in view of Kauffmann with Li.  The suggestion/motivation would have been in order to edit a virtual image to a user’s liking.   

Regarding Claim 13, Harp in view of Kauffmann and Li discloses The mobile terminal of claim 3, wherein the VR image is a 3D image and wherein if the first or second VR gesture is detected from a position of a 3D object in the VR image, the controller rotates the 3D object in response to the change of the distance between the first and second pointers (
Regarding “detected from a position of a 3D object,” The Examiner takes an Official Notice that it would have been well-known in the art that a gesture placed on an object in an image may be associated with selecting the object and an action applied to the selected object.  The benefits of combining this well-known knowledge would have been that the association is intuitive and easier for a user to understand.  This is how we interact with our smartphones or tablet computers. 
Alternatively, Jung discloses specifically selecting the position of a specific object (
“(24) FIG. 3A illustrates an example user interface 50 output by multi-finger gesture authoring tool 12 for display. In one example, multi-finger gesture authoring tool 12 executes as a plug-in in a development environment for an operating system and is embedded as part of the development environment user interface. For purposes of illustration, user interface 50 of FIG. 3A is described in reference to an example in which developer wishes to implement a multi-finger application 20 that allows a user to design a room layout by moving and resizing objects in a scene with multiple fingers. In this example, a developer may desire application 20 to provide a user interface having gestures that allow a user to manipulate his or her hand to: 1) select and move an individual object with one finger, 2) zoom the entire scene with two-finger pinching, 3) rotate the scene with two-finger rotating, 4) resize an object with one-finger selecting the object and two-other-finger pinching, and 5) rotate an object with one-finger selecting the object and two-other-finger rotating. In this example, panning and zooming are to be mutually exclusive; that is, only one can be active at a time, to avoid unintended changes to the scene or object being manipulated.”  Li col. 6 lines 49-67.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Harp in view of Kauffmann with Li.  The suggestion/motivation would have been in order to edit a virtual object to a user’s liking. 


Harper Fig. 6, showing an action of rotating an object. 
It would have been obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  There is a finite number of gestures and there is a finite number of actions, and Harper already discloses that a user may customize the association between a gesture and an action.). 

Regarding Claim 14, Harp in view of Kauffmann and Li discloses The mobile terminal of claim 13, wherein if the first or second VR gesture is detected from a position different from the 3D object in the VR image, the controller rotates the whole VR image in response to the change of the distance between the first and second pointers (
Li discloses rotating a scene, when no specific object is selected, stating “(24) FIG. 3A illustrates an example user interface 50 output by multi-finger gesture authoring tool 12 for display. In one example, multi-finger gesture authoring tool 12 executes as a plug-in in a development environment for an operating system and is embedded as part of the development environment user interface. For purposes of illustration, user interface 50 of FIG. 3A is described in reference to an example in which developer wishes to implement a multi-finger application 20 that allows a user to design a room layout by moving and resizing objects in a scene with multiple fingers. In this example, a developer may desire zoom the entire scene with two-finger pinching, 3) rotate the scene with two-finger rotating, 4) resize an object with one-finger selecting the object and two-other-finger pinching, and 5) rotate an object with one-finger selecting the object and two-other-finger rotating. In this example, panning and zooming are to be mutually exclusive; that is, only one can be active at a time, to avoid unintended changes to the scene or object being manipulated.”  Li col. 6 lines 49-67.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Harp in view of Kauffmann with Jung.  The suggestion/motivation would have been in order to edit a virtual image to a user’s liking.

Further, Harper discloses one may map any gestures to any actions, stating “Then, HMD 272 can prompt the wearer to make a gesture, such as the left gesture, perhaps identify the gesture, and then prompt the wearer to select one or more operations to perform in response to the gestures; e.g., a rightward model movement. After receiving the inputs about the left gesture to be redefined and the operation(s) to be performed for the redefined left gesture, HMD 272 can use the define/redefine gesture function to change the mapping of the left gesture so to make a rightward model movement. A similar procedure can then be used by the wearer to change the mapping of the right gesture to a leftward model movement. Many other examples of input gestures and corresponding commands to HMD 272 are possible as well.”  Harper ¶ 115.  Any of the gesture may replace the gesture taught by Li.
It would have been obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  There is a finite number of gestures and there is a finite number of actions, and Harper already discloses that a user may customize the association between a gesture and an action.).  



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Harp et al. (US 20150169070 A1) in view of Kauffmann et al. (Kauffmann) (US 20150185851 A1) and Jung et al. (Jung) (US 20160062636 A1).
Regarding Claim 7, Harp in view of Kauffmann discloses The mobile terminal of claim 2, 
wherein in a state that the first and second pointers are located at a position of a specific object included in the VR image (The Examiner takes an Official Notice that it would have been well-known in the art that a gesture placed on an object in an image may be associated with selecting the object and an action applied to the selected object.  The benefits of combining this well-known knowledge would have been that the association is intuitive and easier for a user to understand.  This is how we interact with our smartphones or tablet computers.

    PNG
    media_image8.png
    657
    727
    media_image8.png
    Greyscale
  Kauffmann Fig. 8. 
In view of the Official Notice, the gesture as shown in Fig. 8 of Kauffmann is located at a position of an object. 
), 
if the first and second pointers are rotated in a direction from the first plane to the second plane or a direction from the second plane to the first plane, the controller takes an action 
As shown in Kauffmann’s Fig. 8, two pointers may also be mapped to two finger tips. When one rotates his hand, a pair of finger tips will reside in numerous possible planes.).  
However, Harp in view of Kauffmann does not explicitly disclose the action changes the specific object into a 3D object and then displays the 3D object. 
Jung discloses an action that changes the specific object into a 3D object and then displays the 3D object (
 “The controller 180 can differently switch the user interface at a time point that the ‘second pivot gesture input’ is stopped, and display the object to be different from its previous form so as to be recognizable from the outside. In more detail, when the changed extent of the touch point of the first touch input exceeds the preset reference range in response to the ‘second pivot gesture input,’ the controller 180 can switch the object from a 2D image into a 3D image for output. In such a manner, with the object being output in the switched form (type), the user can recognize that the application corresponding to the object has been registered to be able to use another user interface, for example, a gesture interface.”  Jung ¶ 178.

    PNG
    media_image9.png
    333
    207
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    349
    239
    media_image10.png
    Greyscale
).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Harp in view of Kauffmann with Jung.  The suggestion/motivation would have been in order to introduce more visual interest and/or to create a more immersive experience.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Harp et al. (US 20150169070 A1) in view of Kauffmann et al. (Kauffmann) (US 20150185851 A1), Jung et al. (Jung) (US 20160062636 A1), and Li et al. (Li) (US 9218064 B1).
Regarding Claim 8, Harp in view of Kauffmann and Jung discloses The mobile terminal of claim 7, the specific object into a 3D object and then displays the 3D see Claim 7 rejection for detailed analysis).  
 wherein in a state that the first and second pointers are located at a position different from the specific object in the VR image, the changes the controller does are applied to the whole image. 
Li discloses wherein in a state that the first and second pointers are located at a position different from the specific object in the VR image, the changes the controller does are applied to the whole image (
Li discloses taking an action on a scene, when no specific object is selected, stating “(24) FIG. 3A illustrates an example user interface 50 output by multi-finger gesture authoring tool 12 for display. In one example, multi-finger gesture authoring tool 12 executes as a plug-in in a development environment for an operating system and is embedded as part of the development environment user interface. For purposes of illustration, user interface 50 of FIG. 3A is described in reference to an example in which developer wishes to implement a multi-finger application 20 that allows a user to design a room layout by moving and resizing objects in a scene with multiple fingers. In this example, a developer may desire application 20 to provide a user interface having gestures that allow a user to manipulate his or her hand to: 1) select and move an individual object with one finger, 2) zoom the entire scene with two-finger pinching, 3) rotate the scene with two-finger rotating, 4) resize an object with one-finger selecting the object and two-other-finger pinching, and 5) rotate an object with one-finger selecting the object and two-other-finger rotating. In this example, panning and zooming are to be mutually exclusive; that is, only one can be active at a time, to avoid unintended changes to the scene or object being manipulated.”  Li col. 6 lines 49-67.
The Examiner takes an Official Notice that it would have been well-known in the art that a gesture placed on an object in an image may be associated with selecting the object and an action applied to the selected object.  The benefits of combining this well-known knowledge would have been that the association is intuitive and easier for a user to understand.  This is how we interact with our smartphones or tablet computers.). 
. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Harp et al. (US 20150169070 A1) in view of Li (US 9218064 B1) and Tumuluri (US 20130073619 A1). 
Regarding Claim 9, Harp discloses The mobile terminal of claim 1, wherein if the first or second VR gesture is detected from a position of at least one object included in the VR image (The Examiner takes an Official Notice that it would have been well-known in the art that a gesture placed on an object in an image may be associated with selecting the object and an action applied to the selected object.  The benefits of combining this well-known knowledge would have been that the association is intuitive and easier for a user to understand.  This is how we interact with our smartphones or tablet computers.),
However, there is concern regarding the interpretation of “VR gesture is detected from a position of at least one object included in the VR image.”  
Li discloses specifically selecting the position of a specific object (
“(24) FIG. 3A illustrates an example user interface 50 output by multi-finger gesture authoring tool 12 for display. In one example, multi-finger gesture authoring tool 12 executes as a plug-in in a development environment for an operating system and is embedded as part of the development environment user interface. For purposes of illustration, user interface 50 of FIG. 3A is described in reference to an example in which developer wishes to implement a multi-finger application 20 that allows a user to design a room layout by moving and resizing objects in a scene with multiple fingers. In this example, a developer may desire application 20 to provide a user interface having gestures that allow a user to manipulate his or her hand to: 1) select and move an individual object with one finger, 2) zoom the entire scene with two-finger pinching, 3) rotate the scene with two-finger rotating, 4) resize an object with one-finger selecting the object and two-other-finger pinching, and 5) rotate an object with one-finger selecting the object and two-other-finger rotating. In this example, panning and zooming are to be mutually exclusive; that is, only one can be active at a time, to avoid unintended changes to the scene or object being manipulated.”  Li col. 6 lines 49-67. ).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Harp with Li.  The suggestion/motivation would have been in order to edit a virtual object to a user’s liking. 
However, Harp in view of Li does not explicitly disclose the controller lists and displays sub-objects subordinate to the object.
Tumuluri discloses the controller lists and displays sub-objects subordinate to the object (“Most ‘3D Models’ contain sub-objects. These are given explicit names as a ‘string’ within the Vrml97 or X3D file using the "DEF" construct. These sub-objects are available in the runtime via the EAI/SAI interfaces. After a ‘3D Model’ is loaded, the entire scene graph that corresponds to the model is traversed and a list of all such ‘selectable’ sub-objects is created and presented to the user via a graphical control within the GUI. This allows an end user to select a specific sub-object and subsequent operations such as changing appearance can be performed. Means to unselect a sub-object is also provided.”  Tumuluri ¶ 36.
“Further, a "3D Model" has many smaller objects contained within it.”  Tumuluri ¶ 38.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Harp in view of Li with Tumuluri.  The suggestion/motivation would have been in order to allow a user to customize a model. 

Regarding Claim 10, Harp in view of Li and Tumuluri discloses The mobile terminal of claim 9, wherein if the first or second VR gesture is detected from a position different from the at least one object in the VR image is detected, the controller lists and displays all objects included in the VR image (“(24) FIG. 3A illustrates an example user interface 50 output by multi-finger gesture authoring tool 12 for display. In one example, multi-finger gesture authoring tool 12 executes as a plug-in in a zoom the entire scene with two-finger pinching, 3) rotate the scene with two-finger rotating, 4) resize an object with one-finger selecting the object and two-other-finger pinching, and 5) rotate an object with one-finger selecting the object and two-other-finger rotating. In this example, panning and zooming are to be mutually exclusive; that is, only one can be active at a time, to avoid unintended changes to the scene or object being manipulated.”  Li col. 6 lines 49-67.
“Most ‘3D Models’ contain sub-objects. These are given explicit names as a ‘string’ within the Vrml97 or X3D file using the ‘DEF’ construct. These sub-objects are available in the runtime via the EAI/SAI interfaces. After a ‘3D Model’ is loaded, the entire scene graph that corresponds to the model is traversed and a list of all such ‘selectable’ sub-objects is created and presented to the user via a graphical control within the GUI. This allows an end user to select a specific sub-object and subsequent operations such as changing appearance can be performed. Means to unselect a sub-object is also provided.”  Tumuluri ¶ 36.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Harp with Li.  The suggestion/motivation would have been in order to edit a virtual object to a user’s liking. 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Harp in view of Li with Tumuluri.  The suggestion/motivation would have been in order to allow a user to customize a model. 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGXI LIU whose telephone number is (571)270-7509.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENGXI LIU/Primary Examiner, Art Unit 2611